Citation Nr: 0941714	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-23 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for bilateral blindness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel



INTRODUCTION

The Veteran had active military service from February 1957 to 
November 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.


FINDINGS OF FACT

1.  The Veteran's blindness is due to retinal pigment 
epitheliopathy (also called central serous retinopathy), 
which is an idiopathic condition of unknown etiology and not 
due to a known viral or parasitic etiology.

2.  The Veteran's blindness is not related to any injury or 
disease incurred in service.


CONCLUSION OF LAW

Bilateral blindness was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in 
June 2005, prior to the initial AOJ decision on his claim.  
Additional notice was provided to the Veteran in March 2006.  
The Board finds that the notices provided fully comply with 
VA's duty to notify as to content but not timing.  However, 
the Board finds that any deficiency as to timing has been 
cured by appropriate notice and subsequent adjudication in 
February 2009.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (defects in timing of notice may be cured by 
affording the Veteran appropriate notice and subsequent 
adjudication).  

Likewise, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He was told it was his responsibility to support 
the claim with appropriate evidence and has been given the 
regulations applicable to VA's duty to notify and assist.  
Indeed, the Veteran submitted evidence in connection with his 
claim, which indicates he knew of the need to provide VA with 
information and evidence to support his claim.  Thus the 
Board finds that the purposes behind VA's notice requirement 
have been satisfied, and VA has satisfied its "duty to 
notify" the Veteran, and any error in this regard is 
harmless.   

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.  At this point, 
the Board notes that the National Personnel Records Center 
(NPRC) has indicated that the Veteran's service treatment 
records were likely destroyed by fire and are unavailable for 
review.  In such cases, the duty to assist is heightened and 
includes an obligation to search alternative forms of records 
that may support the Veteran's case.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992). There is also a heightened 
obligation to explain findings and to carefully consider the 
benefit of the doubt rule in cases where records are presumed 
destroyed while in the possession of the government.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does 
not, however, lower the legal standard for proving a claim 
for service connection.  Russo v. Brown, 9 Vet. App. 46 
(1996).  

The Veteran was notified by the June 2005 notice letter that 
his service records may have been destroyed in the 1973 fire 
at the NPRC.  This letter also advised him of what evidence 
would be helpful in deciding his claim, including alternative 
evidence for his service records.  Specifically he was asked 
to submit NA Form 13055 Request for Information Needed to 
Reconstruct Medical Data, "buddy" affidavits, statements 
from military medical personnel, state/local government, 
insurance or employment medical reports, private treatment 
records, letters written and photographs taken during 
service, or pharmacy prescription records.  He was advised he 
could either provide this evidence himself or provide VA with 
enough information so that it could obtain it for him.  The 
Veteran responded to this letter by submitting a personal 
statement and post-service medical records.  

In November 2006, the RO again requested that the Veteran 
complete and submit NA Form 13055 and advised him what 
additional evidence was needed to support his claim.  
Specifically the Veteran was requested to provide the dates 
and places of outpatient treatment or hospitalization and the 
complete military organization he was assigned to at the 
time, including company, battery, detachment, etc., as well 
as the battalion, regiment, group, etc.  The RO also 
requested that he submit any service treatment records that 
he has in his possession.  In January 2007, the Veteran 
submitted a completed NA Form 13055.  A request was made to 
the NPRC for an additional search for records.  In March 
2007, the NPRC responded that it needed the complete name of 
the Veteran's service organization and a 90 day period to 
search.  A follow up letter was sent to the Veteran in March 
2007 requesting again that he provide the complete name of 
the military organization he was assigned to at the time and 
a 90 day range of dates that he was treated in service for 
his eye condition.  The Veteran responded with a personal 
statement, but again failed to provide the requested 
information. In June 2008, a Formal Finding on the 
Unavailability of Service Records was made.    

The Board finds that the RO has made every effort to notify 
and assist the Veteran in obtaining his service records or 
alternative sources of service information.  The RO sought 
evidence from alternative sources of records, including 
searches for morning and sick reports, as well as Surgeon 
General reports, which would support the Veteran's 
contentions.  However, as the Veteran did not provide the 
requested information, the RO was unable to have further 
searches conducted.  In June 2008, therefore, it was 
certified that further efforts to obtain alternative records 
would be futile.  The Veteran has been advised of each effort 
the RO has made to obtain the Veteran's service records.  VA, 
therefore, has made every reasonable effort to obtain all 
service records relevant to the Veteran's claim.

The Board also notes that the Veteran indicated he has been 
receiving disability benefits from the Social Security 
Administration.  The RO sought these records from the Social 
Security Administration but was advised in November 2008 that 
the pertinent medical records have been destroyed.  In 
December 2008, therefore, it was certified that further 
efforts to obtain these records would be futile.  The Veteran 
responded by submitting the Social Security Administration 
award letter and copies of private treatment records from 
July 1994.  The Board finds that no further assistance is 
required to obtain additional Social Security Administration 
records.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The Veteran was 
afforded VA examination on his claim in August 2006.  The 
Board also notes that, in July 2009, a VA expert medical 
opinion was obtained pursuant to VHA Directive 2006-019.  The 
Veteran was provided a copy of this VA expert medical opinion 
and an opportunity to respond, which he did not.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order 
to prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  

The Veteran claims that his current blindness in both eyes is 
due to a viral or parasitic infection that he contracted 
while serving in North Africa (Ethiopia) in the late 1950s.  
He has stated that he suffered from flu-like symptoms in 
September 1957 while in Saudi Arabia in transit to Ethiopia.  
In support of his claim, he has submitted multiple personal 
statements as well as testimony before a Decision Review 
Officer in March 2006, treatment records from multiple 
private physicians and VA , internet articles, and a medical 
opinion from his private treating physician dated in March 
2006.

The Board notes that the evidence of record establishes that 
the Veteran currently has bilateral blindness due to macular 
degeneration secondary to retinal pigment epitheliopathy 
(also called central serous retinopathy).  Thus, the Veteran 
has a current disability.

As previously indicated, the Veteran's service records are 
presumed to be fire-related and, therefore, are not 
available.  Efforts to reconstruct them or to obtain 
alternate evidence were unsuccessful.  The only service 
record obtained was a copy of the Travel Orders the Veteran 
received for his return trip from Ethiopia to the United 
States in preparation for his separation from service.  Thus, 
the evidence does show that the Veteran served in Ethiopia, 
and that is not in dispute.  The Board finds, however, that 
the evidence fails to establish that the Veteran's current 
blindness is due to any injury or disease incurred in 
service, especially any viral or parasitic infection 
contracted while serving in Ethiopia.

The evidence of record fails to establish that the Veteran in 
fact contracted a viral or parasitic infection in service 
that can be linked to his current bilateral blindness.  The 
Veteran admits that he did not have any problems with his 
eyes during service.  At the March 2006 hearing, the Veteran 
testified that he first noticed something wrong with his left 
eye in "probably the early 60s," but before 1965.  He 
stated he noticed a spot or black area in his vision and 
sought treatment with Dr. R.S.

Furthermore, there are no treatment records to show that the 
Veteran was treated for any viral or parasitic infection 
during or shortly after his service in Ethiopia.  The only 
evidence is the Veteran's report of one episode of flu-like 
symptoms during service in September 1957 on his way to 
Ethiopia.  Such a statement is inconsistent with his other 
reports as he was not even in North Africa at that time.  
Moreover this episode of flu-like symptoms was more than two 
years prior to his discharge from active duty and yet the 
Veteran had no problems with his eyes until after he left 
service.

The Board notes that the record contains various 
contradictory statements from the Veteran as to the onset of 
his eye problem.  These statements put the onset of the 
Veteran's eye problems anywhere from "shortly" after 
discharge to the early 1970s.  In a March 2007 statement, the 
Veteran said that "shortly after my discharge from service 
in Nov. 1959, I detected my left eye had some vision 
deficiency which later seemed to improve."  He further 
stated that, some months later, he noticed a spot in the 
central vision of his left eye and he went to see Dr. R.S.  
However,  in an earlier statement submitted in January 2007, 
the Veteran said the onset of symptoms was approximately five 
years after separation from active duty.  At the August 2006 
VA examination, he reported the onset of the first decrease 
in vision to be in the mid 1960s.  

The report of onset seen in the medical evidence is also 
contradictory.  Dr. K.S., in his March 2006 letter, stated 
that the Veteran was first seen by his father in August 1966; 
however, treatment records from Dr. R.V. dated in October 
1977 indicate onset 10 years before (i.e., 1967).  Social 
Security Administration records show the report of onset in 
approximately 1969 in one report and in the early 1970s in 
another report.  

After considering all this evidence, the Board finds the most 
probative and persuasive evidence of the onset of the 
Veteran's eye problems is Dr. K.S.'s statement in March 2006 
that the Veteran had been a patient of his father's, Dr. 
R.S., since August 1966, as Dr. K.S. would have the benefit 
of Dr. R.S.'s records in making such a statement.  Thus, the 
Board finds that the onset of the Veteran's eye problems was 
in 1966, approximately seven years after his separation from 
service.  The Board concludes, therefore, that the medical 
evidence fails to establish a chronic eye condition had its 
onset during the Veteran's active service or within one year 
of his separation from service.

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b).  As the onset of the Veteran's eye condition (i.e., 
retinal pigment epitheliopathy) was not until 1966, the Board 
finds that a continuity of symptomatology since service has 
not been established.  Thus, for service connection to be 
warranted, the record must contain competent medical evidence 
establishing that a relationship exists between the current 
bilateral blindness and the Veteran's active military 
service.  

In support of his claim, the Veteran submitted a statement 
from his private treating physician, Dr. K.S., dated in March 
2006.  In this statement, Dr. K.S. indicated that the 
Veteran's case is well known to him, and that he has reviewed 
his father's records; medical records from Dr. R.V., Dr. D.G. 
and Dr. D. M.; his own records; and the Military Service 
records provided to him by the Veteran.  He opined that, 
based on this evidence and his own treatment of the Veteran, 
it is highly probable that the Veteran contracted this 
condition from the time served in Ethiopia in the 1950s since 
the parasitic induced condition comes from Africa and South 
America based on the research available and Dr. D. G.'s 
information.

Although this opinion is favorable to the Veteran's claim, 
the Board finds that it lacks probative value as it is based 
on a faulty premise.  See Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2005), citing Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) and Swann v. Brown, 5 Vet. App. 229 (1993) (stating 
that the Board is not bound to accept medical opinions that 
are based upon an inaccurate factual background).

A review of the early treatment records show that the Veteran 
was thought to have central scatoma of the left eye in early 
1969, which was treated with systemic steroids and indicated 
to be resolving.  (See Dr. R.B.'s treatment note from May 
1969.)   In October 1977, the Veteran saw Dr. R.V. who 
diagnosed him to have "pigment epithelitis" bilaterally.  
Dr. R.V. stated in his treatment note that the wide spread 
disrupture of the pigment epithelium probably represents a 
type of "pigment epithelitis, probably of a virus 
etiology"; however, he further stated that he really did not 
know what the exact cause was.  In another statement 
describing his findings, Dr. R.V. stated that the extensive 
disruption of the pigment epithelium in the posterior polar 
region are probably of an inflammatory etiology, probably 
virus, but it is difficult to assume that this process has 
been present for over 10 years.  He indicated that he would 
be forwarding the Veteran's case to Dr. D. G. for his opinion 
as to the etiology of this process.  

In November 2007, Dr. R.S. sent Dr. R.V. a letter indicating 
that the Veteran had just advised him that he is being 
treated for a skin disorder and also served 26 months in 
North Africa (1957 to 1959).  In response, Dr. R.V. sent the 
Veteran a letter asking him for information or unusual facts 
that may have occurred while he was in Africa, particularly 
in regard to any infection, disease, drugs that he might have 
been on, radiation or injuries to the face, head or eyes.  
There is no indication in the record what the Veteran's 
response was, or if he even responded.  

In March 1978, Dr. R.V. sent the Veteran another letter 
indicating that he had taken the Veteran's case file to the 
meeting of the Macula Society in Miami, where his case was 
fully discussed, and Dr. D.G. asked him to leave the pictures 
with him for a more thorough study.  Dr. R.V. indicates that 
he received the pictures back with a letter from Dr. D.G. in 
which he indicated he felt that the probable cause of the 
changes in the retina of each of the Veteran's eyes was due 
to a severe form of idiopathic central serous choroidopathy, 
which is a disease of unknown etiology, usually self-limiting 
and of good prognosis.  Dr. D.G. recommended treating the 
Veteran with argon laser photocoagulation if the condition 
becomes active in the future.  Dr. R.V. told the Veteran to 
contact him if this happens.

The medical evidence indicates that the Veteran had a 
worsening of his condition in early 1994.  He was referred by 
his primary treating physician, Dr. K.S., to Dr. D.M.  A 
letter from Dr. D.M. dated in March 1994 indicates that the 
Veteran "has a most unusual viral pigment epitheliopathy."  
He also remarked that it was "interesting that when Dr. 
[R.V.] saw [the Veteran] he had definitive evidence of 
unusual change" and this was sent to Dr. D.G. "who is the 
absolute best interpreter of angiography in the world."  Dr. 
D.M. stated that the reason he states this is Dr. D.G. "once 
described a syndrome related to parasitic infiltration non-
toxocara that was very common in areas such as South America 
and Africa where [the Veteran] was in the mid-50's."  The 
Board notes that this is the only evidence in the past 
treatment records that mentions anything about a parasitic 
etiology.  However, the Board does not interpret Dr. D.M.'s 
statement as making an etiological link between the Veteran's 
eye condition and Dr. D.G.'s work.  Rather the Board believes 
that Dr. D.M. was merely commenting on the coincidence of Dr. 
D.G. reviewing the Veteran's case and his prior work related 
to a syndrome related to parasitic infiltration non-toxocara 
found in Africa where the Veteran had been in the 1950s.  

Thus, the medical evidence relied upon by Dr. K.S. in 
rendering his March 2004 opinion does not support his finding 
that the Veteran's eye condition is probably caused by a 
parasite contracted while he was in Ethiopia.  This medical 
evidence, at most, suggests that the Veteran's retinal 
pigment epitheliopathy may have a viral etiology, but that 
has not even been clearly determined.  It is most persuasive 
that Dr. D.G., who was an expert in macular diseases, found 
the changes to the Veteran's retina to be a form of 
idiopathic central serous choroidopathy, a disease of unknown 
etiology.  Furthermore, the literature of record regarding 
the Veteran's diagnosed eye disorder, retinal pigment 
epitheliopathy, indicate this condition is of unknown 
(idiopathic) cause.  When weighed against this evidence, Dr. 
K.S.'s opinion that the etiology of the Veteran's retinal 
pigment epitheliopathy is probably due to a parasite 
contracted in Africa is unpersuasive.

Furthermore, the Board finds the VA opinions obtained to be 
highly persuasive.  The Veteran underwent a VA examination in 
August 2006.  After examining the Veteran and reviewing the 
claims file, the examiner diagnosed the Veteran to have 
macular degeneration secondary to pigment epitheliopathy.  In 
rendering an opinion, the examiner statement that pigment 
epitheliopathy resulting in macular degeneration is 
recognized as an idiopathic disease process of unknown 
etiology.  He stated that there is no evidence to suggest in 
any literature or research, that he is aware of, that pigment 
epitheliopathy is caused by any known infectious disease 
process.  Therefore, he opined that it is not likely that the 
Veteran's pigment epitheliopathy resulting in macular 
degeneration is the result of any infectious disease process 
contracted while the Veteran was in the service in the middle 
1950s.  

As previously noted, the Board requested and obtained an 
expert medical opinion by a VA physician under VHA Directive 
2006-019 (VHA opinion).  Initially the Board notes that the 
Veteran's representative, in its Informal Hearing Brief 
submitted in October 2009, argued that the VHA opinion is 
inadequate because it fails to directly respond to the 
Board's questions.  After considering their arguments, 
however, the Board finds that the opinion sufficiently 
answers the questions submitted such that it is adequate for 
rating purposes.

The VA physician stated that he reviewed the Veteran's entire 
claim and file, and that the Veteran's history of central 
visual problems with a waxing and waning course, with 
ultimate visual demise, is most consistent with a severe form 
of central serous retinopathy, for which the etiology is 
unknown; however, it is known that this condition is more 
common in younger persons and significantly in males.  He 
stated that the onset of the Veteran's visual symptoms around 
age 25 is also quite consistent with this diagnosis.  Thus, 
the VA physician addressed the first question submitted by 
the Board.

In response to the second question, the VA physician 
indicated that there are no links that he was able to find 
which might tie this sort of maculopathy/retinal pigment 
epitheliopathy to a viral or parasitic cause.  He noted that 
he found several reports of "retinal pigment epitheliitis", 
as the Veteran's condition was labeled for awhile, reported 
in the ophthalmic literature (he noted this term is no longer 
in common use).  These cases were almost always in young, 
healthy adults and were self limited, although there was one 
from Italy of a case of "retinal pigment epitheliitis" 
which was felt to lead to central serous retinopathy.  In 
most all of the reported cases, an historical link to a viral 
illness was not mentioned, and none of the cases were 
evaluated serologically or otherwise for evidence of 
concurrent or preceding systemic infection, and visual return 
was complete or almost complete.  

The VA physician also noted that the Veteran's case was 
presented (not in person, but via photos and test results) to 
Dr. D.G. at the first ever Macula Society Meeting in 1978.  
He noted that Dr. D.G. was probably the world's foremost 
expert in diseases of the macula.  Thus, he stated it was 
very significant that Dr. D.G. thought this was a case of 
severe, chronic central serous retinopathy (he notes that 
only around 10 percent of patients with this disorder are 
unfortunate enough to have such a chronic and recurrent 
course).  The medical expert also noted that Dr. D.G. had, in 
addition to amazing expertise, access to photos and test 
results not found in the current file.  

In summary, the VA physician stated that central serous 
retinopathy is an idiopathic condition that is most likely 
responsible for this Veteran's visual demise.  However, there 
is no evidence that having served in Africa (or any other 
part of the world) increased the Veteran's risk of having 
this condition.  While it can never be said that there is no 
possibility of a link to some infectious agent acquired 
during service, the VA physician stated that there is no link 
to be found in the modern medical literature, and no 
recognizable infectious syndrome which has come to be 
described over the time interval since this Veteran's ordeal 
began.  

The Board finds that these two opinions are highly probative 
as they are based upon a view of the entire record and are 
based upon available literature about the Veteran's eye 
condition (retinal pigment epitheliopathy/central serous 
retinopathy) that has led to his current blindness.  The 
Board also finds the VA medical expert's opinion to be highly 
persuasive as it accurately relies upon the findings of Dr. 
D.G., whom the medical expert clearly indicated was the 
foremost expert in macular diseases.  Given that Dr. D.G. was 
an expert in macular diseases, his expert diagnosis rendered 
in 1978 that the Veteran's condition was an idiopathic 
central serous retinopathy carries significant weight.  Thus, 
the Board finds that the more persuasive and probative 
evidence as to the etiology of the Veteran's retinal pigment 
epitheliopathy and current blindness are the opinions of Dr. 
D.G., the VA examiner, and the VA medical expert that the 
current conditions are idiopathic and of unknown etiology, 
rather than Dr. K.S.'s opinion, which is based upon the 
faulty premise that the Veteran's retinal pigment 
epitheliopathy is a parasitic induced condition and without 
supporting evidence of record.

Finally, the Board notes that the only other evidence in 
support of the Veteran's claim is his own lay testimony 
relating his eye conditions to his service.  As a lay person, 
however, he is not competent to establish a medical diagnosis 
or show a medical etiology merely by his own assertions 
because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran 
is not professionally qualified to offer a diagnosis or 
suggest a possible medical etiology, his statements are 
afforded little weight as to whether a nexus exists between 
his retinal pigment epitheliopathy with macular degeneration 
causing his current blindness and his military service.

Based on the foregoing analysis, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for bilateral blindness as the 
competent, persuasive and probative medical evidence fails to 
establish that the Veteran's bilateral blindness, caused by 
macular degeneration secondary to retinal pigment 
epitheliopathy (also called central serous retinopathy), is 
related to any injury or disease incurred in service, 
including any viral or parasitic infection contracted during 
the Veteran's service in Ethiopia.  The preponderance of the 
evidence being against the Veteran's claim for service 
connection, the benefit of the doubt doctrine is not 
applicable.  Consequently, the Veteran's claim must be 
denied.


ORDER

Entitlement to service connection for bilateral blindness is 
denied.



____________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


